DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 requires wherein in response to a first toggle input from the switch, the power conversion circuit is configured to adjust, over a period of time, a power distribution ratio between the first LED array and the second LED array, and wherein in response to a second toggle input from the switch, the power conversion circuit is configured to hold the power distribution ratio between the first LED array and the second LED array.  Claim 10 requires the power conversion circuit is configured to increase an output power provided to the first LED array over time and decrease an output power provided to the second LED array over time” and “feedback circuit does not confirm the actual current is the same as a current setting.” Claim 13 wherein in response to a first toggle input from the switch, the power conversion circuit is configured to adjust, over a period of time, a power distribution ratio between the first LED array and the second LED array, and wherein in response to a second toggle input from the switch, the power conversion circuit is configured to hold the power distribution ratio between the first LED array and the second LED array.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRYSTAL L HAMMOND whose telephone number is (571)270-1682. The examiner can normally be reached M-F 12pm-4pm Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CRYSTAL L HAMMOND/Primary Examiner, Art Unit 2844